Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 12/02/2020 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2020.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kverel et al (U.S Pub 2016/0046501).
Regarding Claim 1, Kverel discloses a modified M0S2 nanomaterial (Abstract; paragraph [0004]), characterized in that the modified M0S2 nanomaterial is comprised of a hydrophilic 

Regarding Claim 2, Kverel discloses a modified M0S2 nanomaterial according to claim 1 (Abstract), characterized in that the modified M0S2 nanomaterial is prepared by the following steps:
adding a hydrophilic M0S2 nano-sheet into an organic solution of the alkylamine compound (paragraph [0182]), and stirring at 50-200 rpm for 6-15 hours at 25°C, and colleting a precipitate (paragraphs [0091] and [0109]), the obtained precipitate is the modified M0S2 nano material;
the amount of the hydrophilic M0S2 nanosheet is l-10wt% and the amount of the alkylamine compound is 0.1-5wt% per 100 mL of the organic solution (paragraph [0065]; paragraph [0103]).

	Regarding Claim 3, Kverel discloses the modified M0S2 nanomaterial according to claim 1, wherein the alkylamine compound is one or more of butylamine, octylamine and dodecylamine (paragraph [0182]).

	Regarding Claim 4, Kverel discloses the modified M0S2 nanomaterial according to claim 1, wherein the modified M0S2 nanomaterial is in the form of nanoscale sheet (Abstract; paragraph [0050]; paragraph [0192]).



	Regarding Claim 6, Kverel discloses the modified M0S2 nanomaterial according to claim 4, wherein a size of the modified M0S2 nanomaterial is 100 nm (paragraph [0056]; paragraphs [0060] and [0064]).

	Regarding Claim 7, Kverel discloses a nanofluid, characterized in that the nanofluid is obtained by mixing the modified M0S2 nanomaterial of claim 1 with a stabilizer in saline or deionized water (Abstract; paragraph [0006]; paragraph [0109]);
the amount of the modified M0S2 nano-material is 50-1000 ppm (paragraphs [0091] and [0109]) and the amount of the stabilizer is 20-1000ppm per 100 mL of the saline water or deionized water (paragraph [0006]; paragraph [0109]);
the concentration of the saline water is 10,000-220000 mg/L (Abstract; paragraph [0006]; paragraph [0109]).

	Regarding Claim 8, Everel discloses the nanofluid according to claim 7, wherein the stabilizer is one or more of polyvinylpyrrolidone, alkyl polyoxyethylene ether and poly(sodium-p-styrenesulfonate) (paragraph [0073]; paragraph [0144]).



	Regarding Claim 10, Everel discloses the use of the nanofluid of claim 7 in oil recovery (paragraphs [0006] and [0007]).

	Regarding Claim 11, Everel discloses the use according to claim 10, comprising injecting the nanofluid to a reservoir formation so as to contact with oil, then removing the oil from the reservoir formation by reducing oil interfacial surface tension and changing wettability of the reservoir formation (paragraphs [0006] and [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kverel et al (U.S Pub 2014/0231145) – discloses inorganic fullerene-like particles and inorganic tubular-like particles in fluids and lubricants to subterranean formations.
	Busby et al (U.S Pub 2015/0060072) – discloses methods of treating a subterranean formation including a treatment fluid comprising a solid agent and one or more polymers capable of consolidating to form a composite polymeric structure at a downhole location.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674